                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

SEAN MCCORMACK,                      :

          Plaintiff                  :
                                          CIVIL ACTION NO. 3:17-0407
                                     :
          v.
                                     :         (JUDGE MANNION)
MARVIN LIVERGOOD,
                                     :
          Defendant

                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   Defendant Livergood’s motion for summary judgment, (Doc.

          22), with respect to Counts One and Two of the plaintiff’s

          complaint, (Doc. 1), is GRANTED;

    (2)   Judgment is entered in favor of defendant Livergood and

          against plaintiff McCormack with respect to Counts One and

          Two;

    (3)   The court declines to exercise supplemental jurisdiction

          over plaintiff’s state law claims against defendant Livergood

          contained in Counts Five and Six of his complaint, and

          these claims are DISMISSED WITHOUT PREJUDICE; and
          (4)        The clerk of court is directed to CLOSE this case.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Date: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-0407-01-ORDER.wpd




                                                                   2
